IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  April 23, 2009
                                No. 08-60283
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

JOSE ANTONIO RAMIREZ, also known as Jose Antonio Ramirez-Bonilla

                                            Petitioner

v.

ERIC HOLDER, JR., U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A74 703 717


Before REAVLEY, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
      Jose Antonio Ramirez petitions for review of a final order of removal of the
Board of Immigration Appeals (BIA) dismissing his appeal from the decision of
the Immigration Judge (IJ) denying his application for cancellation of removal.
The IJ and the BIA determined that Ramirez did not establish a well-founded
fear required for his asylum claim or “exceptional and extremely unusual
hardship” required for cancellation of removal.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60283

      Ramirez argues that the IJ abused his discretion by failing to consider the
cumulative effects of all relevant factors in determining whether he
demonstrated “exceptional and extremely unusual hardship” to qualifying
relatives. He also argues that the BIA abused its discretion by dismissing his
appeal. Ramirez argues that the IJ and the BIA did not give proper weight and
consideration to the fact that he is from El Salvador and has Temporary
Protected Status (TPS).
      We lack jurisdiction to consider the BIA’s discretionary determination that
Ramirez failed to demonstrate exceptional and unusual hardship. 8 U.S.C.
§ 1252(a)(2)(B)(i); Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007); Rueda v.
Ashcroft, 380 F.3d 831 (5th Cir. 2004). The jurisdiction-stripping provision of
§ 1252 does not preclude review of constitutional claims and questions of law.
§ 1252(a)(2)(D); Sung, 505 F.3d at 377. Ramirez did not make any arguments
in his original brief raising a colorable constitutional claim or a question of law
which we would have jurisdiction to review.
      In his reply brief, Ramirez argues that the IJ and the BIA erred as a
matter of law and violated his due process rights by not considering his TPS in
his application for cancellation of removal and by not administratively closing
the removal hearing when informed of his pending TPS application. Ramirez’s
argument that the IJ and the BIA did not consider his TPS is nothing more than
a disagreement with the weighing of the factors that go into the discretionary
hardship determination.
      Because Ramirez raised this due process argument for the first time in his
reply brief, we will not consider it. See Yohey v. Collins, 985 F.2d 222, 225 (5th
Cir. 1993). Even if we were to consider it, Ramirez did not raise the due process
argument concerning administrative closure of his removal proceeding before the
BIA. This issue raises a procedural error that could have been corrected by the
BIA. See Goonsuwan v. Ashcroft, 252 F.3d 383, 390 (5th Cir. 2001). Thus,
Ramirez has not exhausted his administrative remedies, and we do not have

                                        2
                                  No. 08-60283

jurisdiction to consider this ground. See § 1252(d)(1); Wang v. Ashcroft, 260 F.3d
448, 452-53 (5th Cir. 2001). Because we lack jurisdiction to review the final
order of removal, the petition for review is dismissed. See Alwan v. Ashcroft, 388
F.3d 507, 515 (5th Cir. 2004).
      DISMISSED.




                                        3